EXHIBIT 10.2
AMENDMENT NO. 1 TO REVOLVING NOTE
     This Amendment No. 1 to Revolving Note (as the same may from time to time
be amended, restated, modified or otherwise supplemented, the “First
Amendment”), dated August 21, 2009, is from Professional Veterinary Products,
Ltd., a Nebraska corporation (“PVPL”), ProConn, LLC, a Nebraska limited
liability company (“ProConn”), and Exact Logistics, LLC, a Nebraska limited
liability company (“Exact”, together with PVPL and ProConn, collectively and
individually herein referred to as “Borrower”), to and in favor of First
National Bank of Omaha, a national banking association (“Bank”).
RECITALS
     I. Borrower executed and delivered to Bank a Revolving Note dated
November 14, 2006 (as the same may from time to time be amended, restated,
modified or otherwise supplemented, the “Original Revolving Note”).
     II. The Original Revolving Note was given in connection with, and governed
by, the Loan Agreement dated November 14, 2006 by and among Borrower and Bank,
as amended on September 17, 2007 and November 19, 2008 (as the same may from
time to time be amended, restated, modified or otherwise supplemented, the “Loan
Agreement”).
     III. Capitalized terms used herein which are not otherwise defined herein
shall have the respective meanings ascribed thereto in the Loan Agreement.
     IV. Borrower has requested that certain terms and conditions of the Loan
Agreement be amended to decrease the principal amount of the revolving credit
facility provided by the Loan Agreement from $40,000,000 to $37,480,000 and
desires to amend certain terms and conditions of the Original Revolving Note in
connection therewith.
     Accordingly, in consideration of the Recitals and the terms and conditions
herein set forth, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, Borrower and Bank agree as follows:
AGREEMENT
     1. Each reference in the Original Revolving Note to “FORTY MILLION AND
NO/100 DOLLARS” and “$40,000,000” is hereby amended to state “THIRTY SEVEN
MILLION FOUR HUNDRED EIGHTY THOUSAND AND NO/100 DOLLARS” and “$37,480,000.”
     2. References throughout the Loan Agreement, Notes and Collateral
Agreements to the Loan Agreement, Notes and Collateral Agreements are hereby
amended to include any amendments, restatements, modifications or supplements
thereto.
     3. Except as specifically amended herein, the Original Revolving Note shall
remain in full force and effect as originally executed.
     4. This First Amendment shall be binding on the successors and assigns of
the parties hereto.
     5. This First Amendment may be executed in any number of counterparts, each
of which when so executed shall be deemed to be an original and all of which
when taken together shall constitute but one and the same agreement.

 



--------------------------------------------------------------------------------



 



Executed as of the 21 day of August, 2009.

            Professional Veterinary Products, Ltd.,
a Nebraska corporation
      By:   /s/ Tara Chicatelli         Tara Chicatelli, its Chief Financial
Officer              ProConn, LLC,

By: Professional Veterinary Products, Ltd.,
a Nebraska corporation,
its Manager and sole Member
      By:   /s/ Tara Chicatelli         Tara Chicatelli, its Chief Financial
Officer              Exact Logistics, LLC,
a Nebraska limited liability company

By: Professional Veterinary Products, Ltd.,
a Nebraska corporation,
its Manager and sole Member
      By:   /s/ Tara Chicatelli         Tara Chicatelli, its Chief Financial
Officer             

2